DETAILED ACTION
In Response to Applicant’s Remarks Filed 5/2/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.
Claims 1-23 have been examined. 

Claim Objections
Claims 1, 7 and 19 are objected to because of the following informalities:  The amended portions recite “visual tough buttons” instead of “visual touch buttons.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 9-11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galan Garcia et al. (US 2020/0139814) (“Galan Garcia”).  Galan Garcia discloses a seat; a backrest connected to a rear side of said seat (seat and backrest shown in fig. 1B); and an armrest (shown in figs. 2a. 2b) between said rear side and a front side of said seat, said armrest comprising an entertainment hub with a control panel (fig. 3A: 110) accessible at the top surface of said armrest, wherein said control panel is at the same height or lower than the top surface of said armrest, wherein said control panel comprises the following all of which are accessible at said substantially flat control panel: a substantially flat surface comprising a plurality of visual touch buttons (fig. 3B); a wireless charging pad (figs. 11C and 11F); and a speaker (paragraph 0008: the functional layer/control panel may provide audible feedback such as sound and connects to the speakers of the vehicle); wherein at least one of said visual touch buttons operable to create a wireless connection between said apparatus and a remote device (paragraph 0012: functional layer may interface with a mobile device through Bluetooth; fig. 11E).
As concerns claim 9, Galan Garcia discloses wherein said wireless charging pad is configured to wirelessly connect to a remote device to allow said remote device to transmit an audio signal to said speaker (as shown in fig. 11E and discussed in paragraph 0012).
As concerns claim 10, Galan Garcia discloses wherein at least one of said visual touch buttons is configured to wirelessly transmit a command to said remote device (paragraph 0112: the smart phone connected via Bluetooth to the functional layer exchanges commands back and forth through the touch buttons).
As concerns claim 11, Galan Garcia discloses wherein at least one of said visual touch buttons is configured to electronically adjust said backrest (paragraph 0204: “As shown schematically in FIGS. 5C and 5D, the vehicle occupant (e.g. the finger of hand H) may press a button on display of user interface 120 to adjust the angle of the backrest of seat ST.”)
	 As concerns claim 14, Galan Garcia discloses wherein said entertainment hub comprises a body having a plurality of planar surfaces ((fig. 2B: the composite structure 10 has a plurality of planar surfaces in that it has a plurality of planar layers and a plurality of planar surfaces from the top and sidewalls) wherein one of said surfaces comprises said control panel, wherein most of said body is embedded in said armrest (figs. 2B, 3A show that the surfaces/body are embedded in/compose the armrest).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan Garcia et al. (US 2020/0139814) (“Galan Garcia”) in view of Alford et al. (US 2010/0176632) (“Alford”).  Galan Garcia teaches an entertainment hub for a seating apparatus, comprising: a body with a plurality of planar surfaces (fig. 2B: the composite structure 10 has a plurality of planar surfaces in that it has a plurality of planar layers and a plurality of planar surfaces from the top and sidewalls), wherein one of said plurality of surfaces comprises a substantially flat control panel (fig. 2B: the top surface), comprising the following all of which are accessible at said substantially flat control panel; a plurality of visual touch buttons (shown in figs. 3A-3T); a remote device wireless charging pad (shown in figs. 11C and 11F); and a speaker (paragraph 0008: the functional layer provides audio feedback; paragraph 0196: functional layer may include a speaker); wherein at least one of said visual touch buttons operable to create a wireless connection between said apparatus and a remote device (paragraph 0012: functional layer may interface with a mobile device through Bluetooth; fig. 11E).
Galan Garcia does not teach wherein said body is arranged to be mounted in a piece of furniture.  However, Alford teaches a touchscreen control panel mounted to a piece of furniture (Alford, fig. 1: 100).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use the control panel of Galan Garcia on a piece of furniture, such as that shown by Alford, in order to provide the same benefits to a seated user outside of a vehicle. 
As concerns claim 3, Galan Garcia, as modified, teaches wherein one of said visual touch buttons is configured to create a wireless connection between said control panel and a remote device to allow said remote device to transmit an audio signal to said speaker (as shown in fig. 11E and discussed in paragraph 0012 above).
As concerns claim 4, Galan Garcia, as modified, teaches wherein at least one of said visual touch buttons is configured to wirelessly transmit a command to said remote device (paragraph 0112: the smart phone connected via Bluetooth to the functional layer exchanges commands back and forth through the touch buttons). 
As concerns claim 5, Galan Garcia, as modified, teaches wherein at least one of said visual touch buttons is configured to electronically adjust said seating apparatus (paragraph 0204: “As shown schematically in FIGS. 5C and 5D, the vehicle occupant (e.g. the finger of hand H) may press a button on display of user interface 120 to adjust the angle of the backrest of seat ST.”).
As concerns claim 6, Galan Garcia, as modified, teaches wherein said remote device comprises a smart phone (fig. 11E, as shown).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan Garcia et al. (US 2020/0139814) (“Galan Garcia”) in view of Alford et al. (US 2010/0176632) (“Alford”) and further in view of Brown, Jr. (US 2012/0223555) (“Brown”).  Galan Garcia, as modified, does not teach a hardwire charging port.  However, Brown teaches an armrest having a hardwire charging port (fig. 4: 30) which is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the armrest of Galan Garcia to include a hardwire charging port in order to provide faster charging for a mobile device. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan Garcia et al. (US 2020/0139814) (“Galan Garcia”) in view of Brown, Jr. (US 2012/0223555) (“Brown”).  Galan Garcia does not teach a hardwire charging port.  However, Brown teaches an armrest having a hardwire charging port (fig. 4: 30) which is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the armrest of Galan Garcia to include a hardwire charging port in order to provide faster charging for a mobile device.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan Garcia et al. (US 2020/0139814) (“Galan Garcia”) in view of Bouzid (FR 3 086 594).  As concerns claims 12 and 13, Galan Garcia teaches using the control pad to adjust elements of the seat such as the backrest, but does not teach a headrest which is also adjustable by way of the panel.  However, Bouzid teaches a seat having a headrest (fig. 1: 6) which is adjustable by a touch screen (11).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the seat of Galan Garcia to include a headrest adjustable by way of the control panel in order to provide additional comfort to the user. 

Claim(s) 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch (EP 2 745 743) in view of Galan Garcia et al. (US 2020/0139814) (“Galan Garcia”).  Koch teaches a home entertainment system comprising a seating apparatus, comprising: a seat (fig. 1); a backrest (fig. 1); a footrest (fig. 1: 220) and an armrest (shown in fig. 1) comprising a control panel (fig. 1: 10).  However, Koch does not teach wherein the armrest comprises a flat control panel on a top surface of the armrest, a television and a mobile device.
However, Galan Garcia discloses an entertainment hub comprising a flat control panel on a top surface of an armrest (fig. 2B) and a mobile device (fig. 11: PH) wherein said control panel comprises the following all of which are accessible at said substantially flat control panel: a substantially flat surface comprising a plurality of visual touch buttons (fig. 3B); a wireless charging pad (figs. 11C and 11F); and a speaker (paragraph 0008: the functional layer/control panel may provide audible feedback such as sound and connects to the speakers of the vehicle); wherein at least one of said visual touch buttons operable to create a wireless connection between said apparatus and a remote device (paragraph 0012: functional layer may interface with a mobile device through Bluetooth; fig. 11E).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the armrest/control panel of Koch to have the control panel on a top surface of the armrest taught by Galan Garcia in order to provide easy of access and additional functionality to the seat of Koch.  It is further considered obvious to a person having ordinary skill in the art to use the seat of Koch in a room with television creating a home entertainment system, as is old and well known in the art. 
As concerns claim 21, Koch, as modified, teaches wherein said control panel is configured to wirelessly connect to a remote device to allow said remote device to transmit an audio signal to said speaker (Galan Garcia, as shown in fig. 11E and discussed in paragraph 0012).
As concerns claim 22, Koch, as modified, teaches wherein at least one of said visual touch buttons is configured to wirelessly transmit a command to said mobile device (paragraph 0112: the smart phone connected via Bluetooth to the functional layer exchanges commands back and forth through the touch buttons).
As concerns claim 23, Koch, as modified, teaches wherein at least one of said visual touch buttons is configured to electronically adjust said backrest (Galan Garcia, paragraph 0204: “As shown schematically in FIGS. 5C and 5D, the vehicle occupant (e.g. the finger of hand H) may press a button on display of user interface 120 to adjust the angle of the backrest of seat ST.”).

Allowable Subject Matter
Claims 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Galan Garcia does not teach wherein the control panel may be used on an armrest rotatable from front to rear to a position where it is concealed or within a cavity of a backrest (use of the composite structure on a rotating body in contact with/concealed within a cavity presents design considerations or modifications which are not considered to be within the level of one having ordinary skill in the art), or wherein the armrest is split between an upper and lower section and the composite structure is embedded in an upper armrest.  Additionally, Galan Garcia does not teach wherein the control panel wirelessly connects to a television allowing the television to transmit audio to the speaker. 
	
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot, in part, and not persuasive, in part.  With respect to claim 7, Applicant argues that Galan Garcia does not teach wherein at least one of the visual touch buttons is operable to create a wireless connection between said apparatus and a remote device.  The Office disagrees.  As discussed above, at least paragraph 0012 of Galan Garcia teaches wherein the functional layer may interface with a mobile device through Bluetooth providing a wireless connection with the remote device.  Applicant’s arguments with respect to Brown and Nelson are considered moot, as Galan Garcia has been used as the primary reference in the above Office Action necessitated by Applicant’s amendment.  Additionally, with respect to claim 23, Applicant notes that Examiner inadvertently did not provide an express rejection of this claim, however the feature was addressed in the action with respect to claim 11 and is addressed using the same reference in the action above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636